Citation Nr: 0202890	
Decision Date: 03/27/02    Archive Date: 04/04/02

DOCKET NO.  93-02 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Evaluation of bilateral pes planus with bunions, rated as 30 
percent disabling prior to July 23, 1996 and currently rated 
as 50 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1953 to March 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  That rating decision continued a 30 
percent rating for bilateral pes planus which had been in 
effect since October 1976.  

The case was previously before the Board in November 1994, 
when it was remanded for examination of the veteran.  The 
issue at that time was entitlement to an increased rating for 
bilateral pes planus, rated as 30 percent disabling.  In May 
1996, the Board considered that issue in light of examination 
of the veteran and other development and denied the claim.  
The veteran appealed to the United States Court of Veterans 
Appeals (now the Court of Appeals for Veterans Claims) 
(herein Court).  In January 1999, the Court vacated the 
Board's May 1996 decision and remanded the matter to the 
Board.  The Board remanded the matter to the RO in December 
1999.  The veteran was examined and the case was returned to 
the Board.  The Board now proceeds with its review of the 
appeal.  

It is observed that on an October 2000 VA examination, the 
physician reported that the pain in both feet became 
unbearable to the point that the veteran had to stop working.  
The doctor stated that the functional impairment was quite 
significant and had made the veteran unable to continue 
working at his only known occupation.  The regulations and 
judicial precedents mandate, that once a veteran submits 
evidence of a medical disability and makes a claim for the 
highest rating possible, and also submits evidence of 
unemployability, the "identify the benefit sought" 
requirement of 38 C.F.R. § 3.155(a) is met and the VA must 
consider [a total disability rating for compensation based on 
unemployability of the individual] TDIU.  The VA must 
consider TDIU because, in order to develop a claim "to its 
optimum" as mandated by Hodge [v. West, 155 F.3d 1356 (Fed. 
Cir. 1998)], the VA must determine all potential claims 
raised by the evidence, applying all relevant laws and 
regulations, regardless of whether the claim is specifically 
labeled as a claim for TDIU.  Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).  Consequently, the issues of 
entitlement to an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2001) and entitlement to TDIU, are hereby 
referred to the RO for further consideration and initial 
adjudication.    

FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for higher 
schedular ratings.

2.  The veteran's service-connected bilateral pes planus has 
been pronounced, manifested by marked pronation with 
metatarsus primus varus, prior to July 1996.  

3.  The veteran's service-connected hallux valgus of the 
right great toe is severe, manifested by a prominent angle 
and bunion.  

4.  The veteran's service-connected hallux valgus of the left 
great toe is severe, manifested by a prominent angle and 
bunion.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of the maximum allowable 
rating of 50 percent under the regular schedular for 
bilateral pes planus, prior to July 23, 1996, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
Part 4, including § 4.7 and Code 5276 (2001).  

2.  The criteria for a separate 10 percent rating for hallux 
valgus of the right great toe have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, 
including § 4.7 and Code 5280 (2001).  

3.  The criteria for a separate 10 percent rating for hallux 
valgus of the left great toe have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, 
including § 4.7 and Code 5280 (2001).  

4.  A disability rating higher than 50 percent for bilateral 
pes planus, is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4, including § 4.7 
and Code 5276 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (herein "VCAA") became law while 
this claim was pending.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2001).  Further, implementing 
regulations have been published.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  VCAA put an emphasis on 
obtaining all relevant Federal records, particularly VA 
records.  38 U.S.C.A. § 5103A(c)(2) (West Supp. 2001).  
Further review discloses that there may be additional 
pertinent VA clinical records.  When the veteran's claim was 
received on June 4, 1991, it was reported that the veteran 
had been receiving treatment at VA facilities since 1986.  
The RO only requested outpatient records from January 1, 
1991.  In implementing the allowance granted herein, the RO 
must consider all relevant medical evidence in the year 
before the claim was received.  See 38 U.S.C.A. § 5110(b)(2) 
(West 1991); 38 C.F.R. §§ 3.157, 3.400(o)(2) (2001).  The 
Board can not set the effective date at this time.  See 
Henderson v. West, 11 Vet. App. 245, 246 (1998).  

Also, there were statements from VA doctors, dated in 1993 
and 1994 to the effect that the veteran was being treated, 
and the clinical records for that period were not obtained.  
The Board finds that the doctors' statements support the 
maximum evaluation under the rating schedule, so these 
clinical records are not necessary.  Further, the Board's 
December 1999 Remand specified that all medical records of 
treatment of the service-connected foot disability since 1996 
should be obtained and made part of the claims folder.  This 
was not done.  However, as the claim can be allowed on the 
current record, it would be unjust to delay the award of 
benefits to cure a defect, which would not result in 
additional benefits to the claimant.  Remands, which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran, are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Except for amendments not applicable here, the provisions of 
the regulations merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001). 

The RO did not consider the case under VCAA, or its 
implementing regulations and VA guidance issued pursuant to 
that act and regulations.  However, the veteran was not 
prejudiced, and as explained below, will not be prejudiced by 
the Board's current adjudication of the claim.  Compare 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The RO 
provided the veteran with the pertinent evidentiary 
development which was subsequently codified by VCAA and 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA, the RO notified 
the veteran of his right to submit evidence.  Thus, the Board 
finds VA has completed its duties under VCAA and implementing 
regulations.  Further, VA has completed the development of 
this case under all applicable law, regulations and VA 
procedural guidance.  See also 38 C.F.R. § 3.103 (2001).  
Therefore, it would not abridge the appellant's rights under 
VCAA and implementing regulations for the Board to proceed to 
review the appeal.  

Specifically, the veteran's application for a higher 
evaluation of his service-connected foot disorder is 
complete.  38 U.S.C.A. § 5102 (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§3.159(a)(3)).  The rating decision, statement of the case 
and supplemental statement of the case, and the Board's 
subsequent remand, notified the veteran and his 
representative of the evidence necessary to substantiate the 
claim, the evidence which had been received, and the evidence 
to be provided by the claimant.  38 U.S.C.A. § 5103(a) (West 
Supp. 2001).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  38 U.S.C.A. § 5103A(a)(1) (West Supp. 2001).  
There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2001).  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §3.159(c)).    
The service medical records are in the claims folder.  
38 U.S.C.A. § 5103A(c)(1) (West Supp. 2001).  VA records have 
been obtained.  38 U.S.C.A. § 5103A(c)(2) (West Supp. 2001).  
The VA medical records which have been obtained support the 
maximum schedular rating and additional VA records are not 
needed to support the claim.  Sabonis, at 430.  

The veteran has been examined by VA and a medical opinion has 
been obtained.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R § 3.159(c)(4)).  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Notably, neither the appellant nor the representative have 
asserted that the case requires further development or action 
under VCAA or its implementing regulations.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis, at 430 (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
Again, VA has satisfied its duties to notify and to assist 
the appellant in this case.  

Rating Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  

An acquired bilateral flatfoot disability will be rated as 
noncompensable where mild with symptoms relieved by built-up 
shoe or arch support.  A 10 percent rating will be assigned 
where the disability is moderate; weight-bearing line over or 
medial to great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  A 30 percent rating requires a severe disability 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities.  A 
50 percent rating, the maximum under this diagnostic code, 
will be assigned for a pronounced disability with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. Part 4, Code 5276 (2001).  

Unilateral hallux valgus will be rated as 10 percent 
disabling if it has been operated upon with resection of 
metatarsal head, or if severe, if equivalent to amputation of 
great toe.  38 C.F.R. Part 4, Code 5280 (2001).  Where these 
criteria are not met, a noncompensable rating must be 
assigned.  38 C.F.R. § 4.31 (2001).  

Background

Considering the history of the disability in accordance with 
38 C.F.R. §§ 4.1, 4.2 (2001), it is notable that the service 
medical records show foot complaints in October 1953; 
however, it was not until January 1955 that pes planus was 
noted and orthotics recommended.  On the July 1955 VA 
examination, it was reported that the veteran's feet were 
spayed with moderate depression of the longitudinal arches, 
minimal heel eversion and no calluses.  A March 1956 rating 
decision granted service connection for pes planus, rated as 
10 percent disabling.  Subsequent VA examinations showed the 
disability remained symptomatic.  

The August 1976 VA examination disclosed marked bilateral 
hallux valgus associated with metatarsus primus varus 
(adduction deformity of the first metatarsal, usual 
congenital).  The second toe partially overlapped the great 
toe on the left and the great toe partially overlapped the 
second toe on the right.  Both metatarsal arches were 
depressed with calluses under the third and fourth metatarsal 
heads.  There was hypermobility due to laxity of ligaments in 
the tarsal and tarsometatarsal joints with flattening of the 
longitudinal arch on dorsiflexion and weight bearing.  The 
October 1976 rating decision increased the disability rating 
to 30 percent.  

VA X-ray studies in May 1979, disclosed marked hallux valgus 
of the 1st metatarsal and the 2nd metatarsal head was somewhat 
flattened.  On the left, there was moderate hallux valgus of 
the 1st metatarsal, medial dislocation of the proximal 
phalanx with respect to the metatarsal and the articular 
surface of the 2nd proximal phalanx was also flattened.  
There was soft tissue swelling about the 2nd proximal 
interphalangeal joint and 2nd proximal phalanx.  The opinion 
was left 2nd metatarsal phalangeal joint dislocation with 
soft tissue swelling and flattened articular surface.  

Clinical notes followed the veteran's foot symptoms from 1979 
to 1988.  A June 1988 orthopedic note shows pes planus and 
metatarsus primus varus with hallux valgus.  The assessment 
was bad feet.  

The current claim was received on June 4, 1991.  

Photographs of the veteran's feet were received in June 1992.  

In a VA clinical note, dated in August 1992, it was reported 
that the veteran had severe bilateral hallux valgus and 
severe bilateral metatarsus primus varus with bilateral pes 
planus.  The conditions were said to significantly affect his 
ability to stand for extended periods of time or to walk even 
short distances.  He could only walk 150 to 200 feet before 
he had to sit because of pain.  The physician commented that 
surgery might provide some relief; however, the veteran would 
always require corrective shoes and his ambulatory status 
would always be restricted.  

In a letter dated in January 1993, a VA physician described 
the veteran's pes planus as severe.  Bilaterally, his medial 
longitudinal arch was flat on the floor, his heel was fixed 
in 15 degrees valgus and could not be reduced in neutral 
flexion because of pronation of the mid foot.  There was 
severe hallux valgus, 40 degrees on the left and 45 degrees 
on the right, with prominent metatarsal heads medially.  
There was dislocation of the second metatarsal phalangeal 
joint with prominent painful plantar presentation of his 
second metatarsal heads, bilaterally.  The doctor concluded 
that the findings represented a severe bilateral foot 
deformity, which was associated with marked pain on standing 
or ambulatory activities.  

The VA physician's December 1994 letter stated that, on the 
right, the veteran had a cavus foot (high arch) and a varus 
hind foot with a metatarsus primus varus and a hallux valgus.  
On the left side, he had a high arched foot and hind foot 
varus to a lesser degree with a smaller degree of metatarsus 
primus varus and hallux valgus. Over the years, he had 
constantly altered shoe wear for these problems.  

The report of the December 1994 VA foot examination reveals 
that the veteran complained of foot pain which prevented him 
from exercising or walking around and made it difficult for 
him to work.  He reportedly obtained relief from the pain 
with medication and molded shoes.  The examiner noted a very 
severe bunion deformity.  The toes of both feet had severe 
bunion deformity of the fifth metatarsals and metatarsalgia 
was reported upon palpation and range of motion of the 
metatarsophalangeal joints.  Various movements involving the 
feet were accomplished with difficulty due to foot deformity 
and pain.  The veteran wore molded shoes.  He had guarded 
weight bearing through all phases of gait without his molded 
shoes.  The diagnosis was bunion deformity, talar deformity 
bilateral, metatarsalgia and pes planus, bilateral.  

In a statement received July 23, 1996, the veteran wrote that 
he wished to reopen his claim for an increased rating for his 
bilateral flat feet.  

In an orthopedic note, dated in September 1996, a VA 
physician reported that the veteran subjectively reported 
that he could not walk further than 100 feet without pain 
coming into one or both feet.  He had to wear special molded 
orthopedic shoes with soft liners because of the tenderness 
and deformities of his feet.  He had some tenderness at all 
times, although the location was variable.  He had some heel 
tenderness, more on the left than the right at that time.  
Objectively, the doctor noted that the veteran had a pair of 
molded "space" shoes with soft liners.  He had very 
prominent bunions bilaterally, which were even visible 
through the shoes.   Out of the shoes on the left side, he 
had a severe metatarsus primus varus of about 60 degrees with 
a hallux valgus of about 45 degrees, giving him a metatarsal 
hallux angle of more than 90 degrees with a very prominent 
bunion.  That lead to an overriding of his second toe over 
his first toe.  The entire forefoot was very broad and, on 
its lateral border, he had callosities and a great deal of 
tenderness.  On the right side, he has a similar bunion 
deformity, although, the metatarsus primus varus-hallux-
valgus angle was only about 90 degrees and the second toe was 
squeezed by, but not overridden by, the first toe.  The right 
lateral border of the veteran's foot was covered with a bit 
of callus but not so badly as on the left side.  His left 
heel was in about 10 degrees of varus, could not be brought 
back to neutral with valgus stress, and had only about 10 
degrees of further varus deformity.  

On the right side, his heel was in neutral, could not go into 
any valgus at all, and had about a 15-degree varus shift.  
His left ankle could be dorsiflexed to about 10 degrees when 
his foot was in some degree of pronation but, if it is 
supinated at all, he could only get to about -10 degrees 
dorsiflexion.  On the right side, his foot in pronation came 
to about 10 degrees of dorsiflexion but, if it was supinated 
at all, it could barely get to -10 degrees, of dorsiflexion.  
In stance, his left foot had the head of his talus down so 
that it was pressing onto the floor and there was no medial 
longitudinal arch at all.  On the right side, the talus is up 
off of the floor slightly.  The assessment was flat feet, 
worse on the left than on the right.  The doctor expressed an 
opinion to the effect that the veteran's appeal for a higher 
rating was meritorious.  

A VA podiatry examination was done in October 1996.  The 
veteran's chief complaint was painful ankles, mid-arch and 
bunions.  The examiner noted the veteran wore custom molded 
shoes.  Pedal pulses were palpable.  Hair growth was within 
normal limits.  There was a severe abductor valgus deformity, 
pes planus, hyperkeratoses 1.0 centimeters submetatarsal #1 
bilaterally, especially on the right foot, 2 degrees 
dorsiflexion and 10 degrees plantar flexion of the foot on 
the ankle bilaterally.  He had hammertoes in an adducted 
position and pronation of the feet.  He was able to stand, 
but had difficulty squatting and rising from squatting 
position.  He was unable to rise on toes and heels, or the 
inner and outer borders of the feet.  He wore custom molded 
shoes and reported that he occasionally used a cane.  The 
deformities, as described, were apropulsive.  The veteran had 
an antalgic, shuffling gait.  The diagnosis was bunion 
deformity of both feet.  

A March 1997 rating decision considered the September 1996 
orthopedic note and the October 1996 examination report and 
increased the evaluation of the service-connected foot 
disability to 50 percent, under the diagnosis of bilateral 
pes planus with bunions, effective July 23, 1996, when the 
veteran's statement requesting that his claim be reopened was 
received.  

In October 2000, a VA physician noted that he was examining 
the veteran in response to a Board Remand and had reviewed 
medical and claims files.  The veteran reportedly worked for 
a dry cleaner following his military service, but he was 
forced to stop in June 2000, as he was unable to walk or 
stand for any length of time, i.e., more than 20 or 30 
minutes because of severe pain in his feet.  He had been 
fitted with custom made orthopedic shoes by the VA and those 
gave him some relief of his pain, but he stated that when he 
stood or walked for any length of time, i.e. 20 to 30 yards, 
he had to stop and rest before he was able to continue.  He 
formally was quite active in walking and in the course of his 
job as a dry cleaner he had to stand for prolonged periods of 
time and this past June the pain in both his feet became so 
unbearable that he was forced to stop.  He also reported knee 
and thigh disabilities.  On examination, he was noted to wear 
special shoes and the deformities could be visualized through 
the shoes.  After removing his shoes, he had a grade 3 pes 
planus with severe pronation on the right, a prominence of 
the right talus, and the medial malleolus coming close to 
touching the ground when he stood.  Both feet were splayed 
and markedly widened.  He had metatarsus primus varus 
bilaterally, more severe on the left than on the right.  The 
angle between the metatarsal and the great toe was 40 degrees 
on the left and there is very prominent bunion with a callus 
over it.  On the left, there was 60 degrees and the great toe 
underlaped the second toe on the left foot and there were 
calluses at the proximal interphalangeal joint of both second 
toes.  The hind foot bilaterally was described as quite rigid 
and could not be inverted on the right at all.  There was a 
small degree of inversion/ eversion on the left great toe.  
His pronation and valgus deformity was not quite as severe on 
the left as it is on the right; however, the bunion deformity 
was much more prominent on the left than the right and the 
great toe underlaped the second toe on the left foot, while 
on the right foot, it just pushed the second toe laterally.  
There was no tenderness at the arch, or where the arch should 
be, although he stated that he experienced pain in the area 
when he walked.  He used a cane for ambulation.  Manipulation 
of the feet in inversion and eversion was quite painful.  
There was no obvious swelling evident.  The calluses were as 
described above.  

The doctor did not observe any displacement or severe spasm 
of the tendo Achilles on manipulation.  The veteran did wear 
orthopedic shoes and appliances, but these did not give 
complete relief.  The examiner expressed the opinion that the 
functional impairment caused by bilateral pes planus with 
severe pronation and bunion deformities was quite significant 
and had made the veteran unable to continue working at his 
only known occupation.  The diagnoses were Grade 3 pes planus 
with severe pronation and valgus deformity, more severe on 
the right than on the left; and bilateral bunions (metatarsus 
primus varus and hallux valgus more severe on the left than 
on the right).  X-rays, which had been done in March 2000 
reportedly, described dislocations of the metatarsophalangeal 
joints of the second toe, bilaterally.  

Analysis

This case has been hampered by descriptions that, while 
thorough and detailed, do not use the terms of the rating 
criteria.  The 30 percent rating is appropriate when there is 
marked deformity such as pronation, while the 50 percent 
rating require marked pronation.  The severe pronation and 
valgus deformity noted on the October 2000 VA examination 
certainly meet this description, so the Board has reviewed 
earlier reports to determine when a marked pronation 
appeared.  The first evidence of marked pronation was 
reported shortly after the veteran filed his claim on June 4, 
1991.  The June 1992 photographs tend to substantiate the 
medical evidence of a marked pronation deformity.  The VA 
clinical note, dated in August 1992, describes a severe 
bilateral hallux valgus and severe bilateral metatarsus 
primus varus with bilateral pes planus.  

These medical descriptions, in effect, equate to a marked 
pronation deformity.  The metatarsus primus varus or inward 
displacement of the first metatarsal is a particularly 
significant factor.  That is, not only were the metatarsals 
flattened, but the first metatarsal was moving away from the 
others, causing such a marked deformity that a hallux valgus 
developed.  When this deformity is considered along with the 
veteran's complaints of pain, it is evident that the service-
connected foot disorder has consistently exceeded the 
criteria for a 30 percent rating and more closely 
approximated the criteria for a 50 percent rating, prior to 
July 23, 1996 and at least as of the date the claim was 
received on June 4, 1991.  38 C.F.R. § 4.7 (2001).  The RO 
must review the VA clinical records for the year before that 
date to determine if an earlier date can be assigned under 
38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. §§ 3.157, 
3.400(o)(2) (2001).  

The 50 percent rating is the maximum assignable under the 
diagnostic code for bilateral flat foot.  38 C.F.R. Part 4, 
Code 5276 (2001).  Cf. AB v. Brown, 6 Vet. App. 35 (1993).  
However, the Board has considered the possibility of 
assigning additional ratings under other rating criteria.  

The VA General Counsel has determined that joint disability 
can be rated under different codes, if the codes have 
different criteria and if the evidence shows that both types 
of impairment are present.  VAOPGCPREC 23-97 (July 1, 1997).  
The criteria for a 10 percent rating for flat feet use the 
great toe as a marker to determine the extent of changes in 
weight bearing; however, the diagnostic code for rating flat 
foot does not use hallux valgus or other great toe disability 
as part of the evaluation criteria.  38 C.F.R. Part 4, Code 
5276 (2001).  Therefore, hallux valgus can be rated 
separately under 38 C.F.R. Part 4, Code 5280 (2001).  It 
would not be pyramiding, or compensating the same disability 
under different codes, which is prohibited by 38 C.F.R. 
§ 4.14 (2001).  

In this case, the flat foot resulted in marked pronation and 
metatarsus primus varus, which caused hallux valgus.  
Regulations specifically provide for service connection for a 
disability, which is proximately due to, or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (2001).  
Such secondary disabilities may be separately rated.  Here, 
the evidence shows the service-connected flat foot disability 
caused bilateral hallux valgus deformities and a March 1997 
rating decision granted service connection for the hallux 
valgus.  Review of the evidence shows that throughout the 
period of the current claim, the veteran has had a severe 
hallux valgus affecting both feet.  This would be 
appropriately assigned a 10 percent rating for each foot.  
38 C.F.R. Part 4, Code 5280 (2000).  This is the highest 
rating which can be assigned for hallux valgus.  See AB.  The 
Board has considered the issues raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned, and conclude that the hallux 
valgus has not significantly changed, and that uniform 
ratings for each foot are appropriate since the veteran 
initiated the current claim in 1991.  Here again, the RO must 
review the VA clinical records for the year before that date 
to determine the effective date.  38 U.S.C.A. § 5110(b)(2) 
(West 1991); 38 C.F.R. §§ 3.157, 3.400(o)(2) (2001).  

The potential application of various other rating criteria 
and provisions of Title 38 of the Code of Federal Regulations 
(2001) have been considered whether or not they were raised 
by the veteran as required by the holding of the United 
States Court of Veterans Appeals in Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  The Board finds no basis of any 
other additional or higher rating.  

ORDER

A rating in excess of 50 percent rating for bilateral pes 
planus is denied.  

A 50 percent rating for bilateral pes planus, prior to July 
23 1996, is granted.  

A 10 percent rating for hallux valgus of the right great toe 
is granted.  

A 10 percent rating for hallux valgus of the left great toe 
is granted.  

These grants are subject to the laws and regulations 
governing the payment of monetary awards.  


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  




 



